  Case 1:20-cr-10007-CBK Document 3 Filed 01/27/20 Page 1 of 4 PageID #: 14



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              NORTHERN DIVISION




  UNITED STATES OF AMERICA,                CR   ;!.0- lOOOl-
                     Plaintiff,
                                           FACTUAL BASIS STATEMENT
       vs.



  RENEE KAY OLSON,

                     Defendant.



      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. 11(b)(3):

      At all relevant times herein. Defendant Renee Kay Olson was a resident of

Veblen, State and District of South Dakota. Defendant received and sent mail

within and outside the State and District of South Dakota. Defendant served as


the Treasurer of the Region VIII Head Start Association.

      Beginning at a time unknown to the Court and the United States, but no

later than in or about September 2014, and continuing to on or about June

2018, within the State and District of South Dakota, and elsewhere. Defendant

devised and intended to devise a scheme and artifice to defraud the Region VIII

Head Start Association of money and property, and obtained money and property

from the Region VIII Head Start Association by means of materially false and

fraudulent pretenses, representations, omissions, and promises.        For the

purpose of carrying out and executing the scheme to defraud, and in furtherance
  Case 1:20-cr-10007-CBK Document 3 Filed 01/27/20 Page 2 of 4 PageID #: 15




of the scheme and artifice to defraud, Defendant knowingly caused the following

items to be placed in an authorized depositoiy for mail matter, to be sent and

delivered by the United States Postal Service or by a private or commercial

interstate carrier, and knowingly caused them to be delivered by the United

States Postal Service or a private or commercial interstate carrier according to

the directions thereon:


 On or About      Check
     Date        Number                 Check From                    Amount

 11/13/2017      158703          Sioux Falls School District          828.00
                               Eastern Shosone and Northern
 5/17/2018        57487                  Arapaho                      590.00
 11/28/2018       97957        Eagle County Board of Comm'r            148.00
  7/2/2018        71431                      Hilton                    24.00
 5/15/2018        19593            Bear River Head Start              1,092.00
  5/9/2018        11250        Northwest Montana Head Start           384.00
  5/9/2018        72883       Oahe Child Development Center           368.00


                                              Total:                 3,434.00

Defendant's conduct was in violation of 18 U.S.C. § 1341.

      Defendant also falsified invoices, paid herself for travel she did not take,

and unlawfully converted to her own use membership dues, by claiming those

payments as Accounting Fees, the following:

 On or about
     Date       Check Number           Accounting Fee               Travel
 9/20/2014            1611                   600.00
 12/1/2014            1629                   600.00
 2/20/2015            1633                   600.00
 3/10/2015            1644                   600.00
  5/1/2015            1648                   600.00
 7/22/2015            1663                   1,200.00
 11/12/2015           1677                   600.00
 2/24/2016            1682                   600.00
 4/14/2016            1690                   600.00



                                       [2]
  Case 1:20-cr-10007-CBK Document 3 Filed 01/27/20 Page 3 of 4 PageID #: 16




 7/18/2016            1704                     1,200.00
  8/8/2016            1705                     1,000.00
 8/22/2016            1706                     1,000.00
  12/1/2016           1715                     800.00
  1/10/2017           1719                     700.00
  2/4/2017            1718                                           1,050.46
 3/15/2017            1728                     600.00
  5/5/2017            1735                     600.00
 5/18/2017            1736                     600.00
  7/6/2017            1744                     600.00
  8/3/2017            1745                     800.00
 9/25/2017            1749                     600.00
 10/23/2017           1747                                           994.91
 12/4/2017            1750                     600.00
  3/6/2018            1758                     1,200.00
 3/29/2018            1766                                           1,402.37
  4/8/2018            1765                     850.00


  Subtotals                                 17,150.00             3,447.74

Total                                               20,597.74

       Defendant's conduct resulted in a total loss of approximately $24,031.74

to the Region VIII Head Start Association. At a minimum. Defendant's conduct

was in violation of 18 U.S.C. § 1341.

                                        RONALD A. PARSONS, JR.
                                        United Stptes Attorney




Date                                    Jl^EMY^,JEHpfOTRI
                                         5sistant\^ ited^tat^s Attorney
                                        \0. Box 2^8
                                        Sioux Falls, SD 57101-2638
                                        Telephone: (605)357-2353
                                        Facsimile: (605)330-4410
                                        E-Mail: Jeremy.Jehangiri@usdoj.gov




                                         [3]
 Case 1:20-cr-10007-CBK Document 3 Filed 01/27/20 Page 4 of 4 PageID #: 17




 /6 ^                                    ^^yie.U /T/^
Date                                     CE KAY OLS(
                                  Deifendant




Date                              THOMAS L. SANNES
                                  Attorney for Defendant




                                   [4]
